Citation Nr: 1001483	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as secondary to 
service-connected right tympanic membrane perforation.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of an injury to the right palm.

4.  Entitlement to an increased (compensable) rating for 
right tympanic membrane perforation, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision in which the RO in 
Cleveland, Ohio, inter alia, granted a 10 percent rating for 
residuals of an injury to the right palm, effective December 
28, 2005 (the date of the claim for increase); but denied 
service connection for blurred vision,  as well as denied  a 
compensable rating for perforation of the right ear drum and 
a rating in excess of 30 percent for bilateral hearing loss.  
In July 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in New York, 
New York, which has certified the appeal to the Board.  

In September 2007, October 2007, and August 2009, the Board 
received additional evidence pertinent to the Veteran's 
claims.  In a December 2009 supplemental appellant's brief, 
the Veteran's representative waived initial RO consideration 
of the additionally-received evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).  

In October 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


As a final preliminary matter, the Board notes that in March 
2007 the Veteran's representative raised the issue of a 
higher rating for service-connected tinnitus.  While some 
development has been undertaken, it does not appear that the 
claim has yet been addressed by the RO.  As such, this matter 
is not properly before the Board, and is thus referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of blurred vision, there 
is no competent medical evidence that the Veteran currently 
has a chronic visual disability manifested by blurred vision 
, nor is there any medical indication that there exists a 
nexus between the current complaints and either the Veteran's 
military service or a service-connected disability.

3.  Pertinent to the current claim for increase, prior to 
October 3, 2007, audiometric testing revealed no worse than 
Level VI hearing in the left ear and Level VII hearing in the 
right ear.  

4.  Since October 3, 2007, audiometric testing has revealed 
no worse than Level VIII hearing in the left ear and Level VI 
hearing in the right ear.  

5.  Pertinent to the current claim for increase, the 
Veteran's service-connected residuals of an injury to the 
right palm have included pain; however, a deep scar exceeding 
12 square inches (77 sq. cm.) and musculoskeletal or muscle 
disability have  not been shown as residuals. 

6.  Service-connection is not in effect for a fracture of the 
metacarpophalangeal joint with post-traumatic degenerative 
changes of the long finger of the right hand.   

7.  Pertinent to the current claim for increase, the 
Veteran's service-connected tympanic membrane perforation has 
been  manifested by otorrhea and otalgia, which are not shown 
to involve frequent and prolonged treatment.

8.  The Veteran's service-connected right tympanic membrane 
perforation has not reflected  so exceptional or so unusual a 
disability picture as to invoke the procedures for assignment 
of a higher rating on an extra-schedular basis..  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by blurred vision, to include as secondary to 
service-connected right tympanic membrane perforation, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss, prior to October 3, 2007, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).  

3.  The criteria for a 40 percent, but no higher, rating for 
bilateral hearing loss from October 3, 2007, are  met. .  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).

4.  The criteria for a rating in excess of 10 percent for 
residuals of an injury to the right palm are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7 (2009), 4.118, Diagnostic Code 
7804 (2008).  

5.  The criteria for an increased (compensable) rating for 
right tympanic membrane perforation are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6211 
(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

A March 2006 pre-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

Specific to the claim for service connection, in another 
March 2006 pre-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed 
to substantiate his claim for service connection on a direct 
basis.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  

The letter did not include discussion of how to substantiate 
a claim for service connection on a secondary basis.  
However, the claims file reflects that the Veteran and his 
representative had actual knowledge of the information and 
evidence necessary to substantiate the claim for service 
connection on a secondary basis.  In this regard, in 
correspondence received in October 2009, the Veteran's 
representative cites relevant statute, regulation and case 
law (quotation is provided by the representative) regarding 
secondary service connection claims.  Given this, the Board 
finds that any error in notice regarding substantiating the 
claim is harmless because actual knowledge of what the 
evidence must show to substantiate the claim is shown.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding 
that where the appellant demonstrates awareness of the 
information and evidence necessary to establish entitlement 
to his claim, the appellant was not prejudiced by VA's 
failure to satisfy the duty to notify prior to the initial 
adjudication).  

Pertinent to the  higher rating claims, in a March 2006 pre-
rating letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claims for higher ratings, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The June 
2006 rating decision reflects the initial adjudication of the 
claim after issuance of this letter and the March 2006 letter 
that provided information about degrees of disability and 
effective dates.  Hence, the March 2006 letters-which meet 
the content of notice requirements described in Pelegrini, 
and in part, Dingess/Hartman-also meet the VCAA's timing of 
notice requirement.  

The Board also notes that the December 2006 SOC set forth the 
pertinent criteria for rating the disabilities under 
consideration.  Although this notice was provided at the 
time, and not following, the last adjudication of the claims 
(see  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) e rating 
criteria), here, the Veteran and  his representative have 
submitted evidence and argument relevant to these claims, and 
the Veteran is not otherwise shown to be prejudiced by the 
timing of this notice.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
2006 and October 2007 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran, and by his 
representative.  The Board also finds, as explained in more 
detail below, that no additional RO action to further develop 
the record in connection with any of these claims-to include 
to obtain an examination or any further examination of the 
Veteran-is warranted.  

The Board acknowledges the request of the Veteran's 
representative that the Veteran be scheduled for a VA 
examination to evaluate his claimed blurred vision.  The 
Board emphasizes, however, that the claim is one for service 
connection.  In this case, there is no medical evidence 
whatsoever to even suggest that the Veteran has a current 
visual disability manifested by blurred vision, much less one 
that had its onset in service, or is secondary to a service-
connected disability, as alleged.  As the current record does 
not reflect even a prima facie claim for service connection 
for the claimed disability, VA has no obligation to obtain 
any medical opinion commenting upon the etiology of the 
claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  
The  Board also notes that, for reasons expressed below, no 
further examination is warranted in connection with the claim 
for higher rating for residuals of an injury to the right 
palm, or in connection with the claim for higher rating for 
perforation of the right tympanic membrane.

As regards the argument of the  Veteran's representative that 
the VA examiners did not review the claims file, and, 
therefore, the claims should be remanded.  While the claims 
file may not have been reviewed at each examination, the VA 
examiners both included discussion of the relevant history in 
their examination reports.  Notably, the physician who 
performed the audiological examinations has examined the 
Veteran three times and noted review of the claims file 
during his first examination.  The physician who examined the 
Veteran's hand in connection with the current claim also had 
previously examined the Veteran.  As it is evident from the 
examination reports that the relevant history was considered, 
remand for additional examinations, on this basis, is not 
necessary.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis. See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, 
given the basis of the denial, as noted below, any further 
discussion of the amendment is unnecessary.].

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied because the medical evidence does not show that the 
Veteran has, or ever has had, a  chronic visual disability 
manifested  by blurred vision-much less, one related to 
service or service-connected disability. 

At the outset, the Board notes that some of the Veteran's 
service treatment records are not available for review, and 
were likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such cases, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis of the Veteran's claims has been 
undertaken with these heightened duties in mind.  The 
Veteran's pre-induction and separation examinations, as well 
as service treatment records and Surgeon General's Office 
reports regarding his hand injury are of record.  

In this case, the available service treatment records reflect 
no complaint, finding or diagnosis pertinent to blurred 
vision or visual disability.  Examination at separation 
revealed 20/20 vision.  

Post service treatment records also reflect no diagnosis of 
any disability manifested by blurred vision.  

The Veteran has asserted  that he has blurred vision, which 
he associates with his service-connected also right tympanic 
membrane perforation.  While he is certainly competent to 
report  observable symptoms, such as blurred vision (see 
38 C.F.R. § 3.159(a)(2), and Barr v. Nicholson, 21 Vet. App. 
303 (2007)), the Board notes that blurred vision is not, in 
and of itself, a chronic disability; but, rather, may be a 
manifestation of disability.  Here, however, even if the 
Board was to accepts the Veteran's assertions of blurred 
vision as credible,--and even  possibly indicative of current 
disability-there is no medical indication whatsoever 
relating the Veteran's complaints to either service or 
service-connected disability.

The Board points out that medical matters of diagnosis and 
etiology are within the province of trained medical 
professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Without appropriate training and expertise, neither 
the Veteran nor his representative is  competent to render a 
diagnosis of a current visual disability (or, to provide a 
probative opinion as to etiology of  any such disability).  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions to 
current disability (or, as to medical etiology)  have no 
probative value.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran 
has a disability upon which to predicate a grant of service 
connection,  there can be no valid claim for service 
connection-on any basis.   See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  .

For all the foregoing reasons, the Board finds that the claim 
for service connection for a disability manifested by blurred 
vision, to include as secondary to service-connected right 
tympanic membrane perforation, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim,  that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

A.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1,000; 2,000; 3,000; and 4000 
Hertz (Hz)) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be 
denied. 

Initially, the Board notes that the Veteran has submitted the 
report of an October 2006 private audiological evaluation.  
However, that report contains only graphical results of 
audiological testing, with no transcription of the results 
into numerical values; hence, VA may not consider the report 
as evidence for evaluation purposes.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  

The report of a March 2006 VA evaluation reflects that, on 
audiological testing, pure tone thresholds, in decibels, were 
as follows:


HERTZ




1000
2000
3000
4000
RIGHT
55
65
85
90
LEFT
40
60
55
100

Pure tone threshold averages were 74 decibels (dB) in the 
right ear and 64 dB in the left ear.  Speech discrimination 
scores were 64 percent in the right ear and 60 percent in the 
left ear.  The audiologist found that, as for the right ear, 
the Veteran had moderate to severe to profound mixed hearing 
loss with a small conductive component.  The assessment for 
the left ear was mild through profound sloping sensorineural 
hearing loss.  

In an October 2006 letter, the Veteran's private physician 
commented that the Veteran had a decrease in speech 
discrimination scores since May 2006.  

The report of an October 3, 2007 VA evaluation reflects that, 
on audiological testing, pure tone thresholds, in decibels, 
were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
55
70
85
90
LEFT
55
60
60
105

Pure tone threshold averages were 75 dB in the right ear and 
70 dB in the left ear.  Speech discrimination scores were 68 
percent in the right ear and 48 percent in the left ear.  The 
audiologist found that the Veteran had mild through profound 
sloping primarily sensorineural hearing loss bilaterally.    

The March 2006 audiometric testing reveals Level VII hearing 
in the right ear and Level VI hearing in the left ear, based 
on application of the reported findings to Table VI.  The 
results reveal an exceptional pattern of hearing loss in the 
right ear only.  Applying the findings to Table VIa, Level VI 
hearing is shown in the right ear.  Application of these 
findings to Table VII corresponds to a 30 rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The October 3, 2007 audiometric testing reveals Level VI 
hearing in the right ear and Level VIII hearing in the left 
ear, based on application of the reported findings to Table 
VI.  The results reveal an exceptional pattern of hearing 
loss in each ear.  Applying the findings to Table VIa, Level 
VI hearing is shown in each ear.  Application of these 
findings to Table VII corresponds to a 40 rating under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, the evidence shows that a rating in excess of 30 
percent for bilateral hearing loss is not warranted prior to 
October 3, 2007.  However, a 40 percent but no higher rating 
for bilateral hearing loss from October 3, 2007.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).

As a final point, the Board recognizes that, in the 
audiological evaluation reports of record, the physician did 
not discuss the functional effects of the Veteran's bilateral 
hearing loss, other than to say that the Veteran has frequent 
communicative difficulty.  While such factors would be 
relevant to a claim for a higher rating on an extra-schedular 
basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), 
here, neither the Veteran nor his representative have 
asserted the Veteran's entitlement to an extra-schedular 
rating for bilateral loss and such is not otherwise raised by 
the evidence of record.  See Colayong v. West, 12 Vet. App. 
524, 536 (1999).  Hence, the absence of findings as to 
functional effects does not render the audiological 
evaluation reports inadequate for rating purposes.

B.  Right Palm

The Veteran is currently assigned a 10 percent rating for 
residuals of a right palm injury under Diagnostic Code 7804.  
Under that diagnostic code, a 10 percent rating is assigned 
for a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118 (2008).  Higher ratings are available for 
scars of a certain size that are deep or cause limitation of 
motion.  See id.  A higher or separate rating could also be 
warranted based on musculoskeletal or muscle disability.  See 
38 C.F.R. §§ 4.71a, 4.73.  

The Board recognizes that the criteria for rating scars have 
recently changed.  To whatever extent the changes could be 
relevant in this case, the Board notes that the changes are 
only applicable to claims filed on or after the effective 
date of the regulation change, October 23, 2008.  See 73 Fed. 
Reg. 54,708-54,712 (September 23, 2008).  As the present 
claim was filed before that date, the changes are not 
applicable.  

Available service treatment records show that the Veteran 
injured the palm of his hand when he fell at a dance and 
landed on some glass.  These records indicate that there was 
no nerve involvement, but that there was artery involvement.  

The Veteran was afforded a VA examination in March 2006.  He 
reported that he has had pain in the third 
metacarpophalangeal joint of the right hand since a fall in 
service.  The examiner noted a 2 cm. linear, deep scar on the 
dorsum of the right third knuckle of the metacarpophalangeal 
joint area.  The scar was mobile and there was tenderness of 
the area.  There were no other visible scars on the right 
palm.  There was limitation of the third middle finger, 
metacarpophalangeal joint area.  The range of motion was 0 to 
82 degrees (normal being 0 to 90 degrees).  See 38 C.F.R. 
§ 4.71a.  Previous X-rays showed old fracture of 
metacarpophalangeal joint, third, healed with post-traumatic 
degenerative changes.  

The Veteran is service connected for residuals of an injury 
to his right palm.  The current disability rating appears to 
have been assigned based on a scar on his right long finger.  
Assuming this scar is related to the service-connected 
disability, a rating in excess of 10 percent is not warranted 
as the scar does not meet the requisite size for a higher 
rating for a deep scar (12 sq. in. (77 sq. cm.)).  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

The Board recognizes that limitation of motion and 
degenerative arthritis are shown in the right long finger 
metacarpophalangeal joint.  However, the degenerative changes 
are post-traumatic from an old fracture.  The Veteran is not 
service connected for a fracture of his right long finger; 
instead, he is service-connected for residuals of an injury 
to his right palm (where glass punctured his skin when he 
fell).  Thus, the arthritis and limitation of motion of the 
right hand long finger are not residuals of the service-
connected disability and a rating based on those findings is 
legally precluded.  The Veteran may file for service 
connection for residuals of a fracture of the right hand long 
finger if that is his desire; however, at this point, service 
connection is simply not in affect for that disability.  

The Board acknowledges the argument of the Veteran's 
representative that the March 2006 examination was inadequate 
as the examining physician did not specify if a goniometer 
was used to obtain range of motion findings.  As the Board is 
finding that the limitation of motion is not for 
consideration in this decision, whether the examiner used a 
goniometer or not is not relevant.  

In this case, no skin, musculoskeletal, or muscle disability 
has been  shown as a residual of an injury to the right palm, 
except possible a scar on the right long finger.  As 
discussed above, even assuming that the scar is the result of 
the injury to the palm, a higher rating would not be 
warranted.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
As discussed above, skin, musculoskeletal, and muscle injury 
warranting a higher rating is not shown.  The disability also 
has not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating schedule.  

C.  Tympanic Membrane Perforation

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for a 
compensable rating must be denied. 
 
Treatment records show perforation of the right tympanic 
membrane.  A computed tomography (CT) scan in 2005 showed a 
slightly thickened tympanic membrane.  The Veteran has 
complained of otorrhea and otalgia.  

During a March 2006 VA examination, a physician noted that 
the Veteran had tympanic membrane perforation on the right.  
Impedance measures yielded a flat, type B tympanogram with 
large volume right and a normal, type A tympanogram left.  
Ipsilateral acoustic reflexes were absent right and elicited 
at 500 and 1K hertz on the left.  

In an October 2006 letter, the Veteran's private physician 
stated that the Veteran had chronic mastoiditis with tympanic 
perforation.

During an October 2007 VA examination, impedance measures 
yielded a type C tympanogram with large physical volume 
right.  Ipsilateral acoustic reflexes were again absent on 
the right.    

Perforation of the tympanic membrane warrants a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.87, Diagnostic 
Code 6211.  As such, a compensable rating is not available 
for tympanic membrane perforation under Diagnostic Code 6211.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
Chronic otitis externa warrants a 10 percent rating with 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  See 38 U.S.C.A. 
§ 4.87, Diagnostic Code 6210.  While the Veteran exhibits 
symptoms described in this diagnostic code, frequent and 
prolonged treatment for the Veteran's tympanic membrane 
perforation, as required by the diagnostic code, is not 
shown.  As such, rating the disability by analogy under  
Diagnostic Code 6210 would not result in any higher rating.    
The disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating schedule.  

The above determinations are  based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any time 
pertinent to the 2005 claim for increase,  the Veteran's 
service-connected right tympanic membrane perforation has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to and 
discussed in the December 2006 SOC).

The Board recognizes the argument by the Veteran's 
representative that this claim should be remanded for 
examination to document the functional effects of the 
Veteran's perforation of the right tympanic membrane.  
However, the Veteran has described his disability during VA 
examinations and during treatment.  The Board finds the 
Veteran's documented complaints, along with the medical 
professionals' findings on examination, adequately address 
this issue.  

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B (5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration, 
notwithstanding the fact that the applicable diagnostic code 
provides only for a 0 percent rating for the disability.  As 
indicated, at least one alternative diagnostic code is  also 
available for consideration, based on any  the existence, and 
extent or frequency, of other associated symptoms shown.  
Moreover, even if, the Board was to find, on these facts,  
that the schedular criteria are not adequate to rate the 
disability (given the fact that only a 0 percent rating 
assignable under Diagnostic Code 6211), the Veteran has not 
asserted, and the record does not show, such factors as 
marked interference with employment or repeated 
hospitalizations associated with the disability.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




D.  All Rating Claims

For all the foregoing reasons, the Board concludes that, 
while a 40 percent but no higher rating is warranted for 
bilateral hearing loss from October 3, 2007,  a  rating in 
excess of 30 percent for bilateral hearing loss prior to 
October 3, 2007, and any  higher ratings for residuals of an 
injury to the right palm and for right tympanic membrane 
perforation ( to include  pursuant to Hart (cited to above)) 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  As indicated above,  however, given the mechanical 
nature of deriving ratings for hearing loss, and because the  
preponderance of the evidence is against assignment of any 
higher rating for any of the other disabilities under 
consideration, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 
Vet. App. at 53-56.  





ORDER

Service connection for a disability manifested by blurred 
vision, to include as secondary to service-connected right 
tympanic membrane perforation, is denied.

A rating in excess of 30 percent for bilateral hearing loss, 
prior to October 3, 2007, is denied.

A 40 percent rating for bilateral hearing loss, from October 
3, 2007, is granted, subject to the legal authority governing 
the payment of compensation benefits.

A rating in excess of 10 percent for residuals of an injury 
to the right palm is denied.

An increased (compensable) rating for right tympanic membrane 
perforation, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


